Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The phrase of “the housing is transmissive of infrared radiation” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “infrared radiation” is neither positive recited nor not claimed; and further, the claim does not require a “infrared radiation transmitter’.  Therefore, a transparent or transparency “portion” of the housing would consider as a “portion” is transmissive of infrared radiation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 16 recite “a second housing” in line 1.  Examiner has consulted the Applicant’s instant Specification and find no disclosure therein that evinces possession of “a second housing.”
Claim 9 and 17 depend on claims 8, 16; and hence are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwyer et al (US 20130186279; hereinafter Dwyer).
As regarding claim 1, Dwyer discloses the claim invention for a dirt collector ([0042]-[0044] and fig. 2) comprising: a housing (120); and an air-permeable filter media (122) extending from the housing such that the filter media and housing at least partially define a collection volume (wherein the “collection volume” is the depth/thickness of filter medium 122); the housing having an inlet opening (124b) in fluid communication with the volume; wherein at least a portion (127 – transparent portion) of the housing is transmissive of infrared radiation.
As regarding claim 2, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention for where the portion (127) of the housing transmissive of infrared radiation is transmissive of infrared radiation of a wavelength between 750 and 3000 nanometer (nm).
As regarding claim 3, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention for where the portion (127) of the housing transmissive of infrared radiation has a percent transmission of infrared radiation of greater than or equal to 50%.
As regarding claim 4, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention for where the portion (127) of the housing transmissive of infrared radiation is transmissive of infrared radiation of a wavelength between 800 and 1000 nanometer (nm).
As regarding claim 5, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention for where the portion of the housing transmissive of infrared radiation is a window (127) in the housing.
As regarding claim 7, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention for where the portion (127) of the housing transmissive of infrared radiation has a thickness in a range from 1 to 2 millimeters.
As regarding claim 8, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention for a second housing (the portion of housing 120 near transparent portion 127), wherein the housing, the second housing, and the filter media define the collection volume.
As regarding claim 9, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention for where the second housing (the portion of housing 120 near transparent portion 127) is transmissive of infrared radiation of a wavelength between 750 and 3000 nanometer (nm).
Claims 10-14 and 16-17 are also rejected with similar reasons as stated in claims 1-5 and 7-9 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al (US 20130186279; hereinafter Dwyer) as applied to claims 1 and 10 above, and further in view of WO 2007086744 (hereinafter WO ‘744).
As regarding claims 6 and 15, Dwyer discloses all of limitations as set forth above.  Dwyer discloses the claim invention except for where the housing is formed of polycarbonate material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide where the housing is formed of polycarbonate material in order to enhance dirt collector performance, since it was known in the art as shown in WO ‘744 (pg 8 ln 12-13).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide where the housing is formed of polycarbonate material in order to enhance dirt collector performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773